Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s Amendment dated May 3, 2022 has been carefully considered, but is non-persuasive. The Replacement Sheets of Drawings filed May 3, 2022 are acceptable and overcome the drawing objections set forth in the most recent previous Office Action. The specification has been amended to correct the informalities therein. The claims have been amended to correct the informalities therein and to overcome the rejections under 35 U.S.C. 112(b) as set forth in the most recent previous Office Action. Correction of these matters is noted with appreciation. 

Applicant has argued with regard to Tajan 2014/0322016 that “Although Tajan is concerned with replacing the standard linear actuators for blade pitch change with a rotary actuator, they do this in a way that is different to the solution provided by the invention, and the distinction is now clearly brought out by the claims. In particular, Tajan provide a rotatable collar around the hub, in which are provided slots, and a transmission member provides a cam member that moves in these slots to causes rotation of the blade around its axis to change blade pitch. 
In the system of Tajan, the slots in the collar do not, however, themselves, have a cammed inner profile - rather, the transmission member that is attached to the blade and is received in the slots is a cammed member. 
The amended claims distinguish over the prior art by clearly stating that the cam is provided by the inner surface of the slot. This is now clearly brought out in that the claims that claim the overall system including the blades and the trunnion pins. If anything, component 44 of Tajan is equivalent to the claimed trunnion pin and this part cannot, therefore, also be the cammed profile of the race of the rotating member. The claimed invention is a much simpler system than the prior art and does not require any modification of existing blades and their trunnion pins.”

Respectfully, these arguments are non-persuasive. Tajan discloses a propeller system substantially as claimed, as set forth in detail later below. The trunnion pins are 40, 37 or 40, 45. Although Tajan refers to these as cams, they function as trunnion pins due to their rotation, in the same manner that Applicant’s trunnion pins function. Contrary to Applicant’s arguments, component 44 is not a trunnion pin, nor does the rejection at hand rely on element 44 at all. It is evident from figures 4-6 of Tajan that the helical race slot has a cammed inner profile 41, in the same manner that Applicant’s cammed inner profile functions.

With regard to Iskrev 2019/0118941, it is noted that Iskrev does not disclose a helical race slot, for example. Amended claim 1 is not anticipated by Iskrev.

Claim Objections
Claims 1-5 and 10 are objected to because of the following informalities: Appropriate correction is required.
In claim 1, line 5, “(x)” should be changed to -- (X) --.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 8, “in which” is indefinite, in that it is unclear if this refers to the rotating race member, or the hub.
In claim 10, the last line, “the cam” is inaccurate and should be changed to -- the cammed inner surface --.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3 and 10, as far as they are definite and understood, are rejected under 35 U.S.C. 103 as being unpatentable over Tajan 2014/0322016 in view of either (Belmonte et al. 2016/0333709 or Loos 2021/0062661).
Tajan discloses a propeller system substantially as claimed, comprising: a plurality of blades 16 arranged around a hub 12, 14 rotatable about a hub axis A, each blade extending radially from the hub along a blade axis B and having an inner end (the lead line for element 15 in figure 3) associated with a coupling 38 having an associated trunnion pin 40, 37 or 40, 45 configured such rotation of the trunnion pin about the blade axis causes pitch change of the blade relative to the blade axis; and a blade pitch actuation mechanism comprising: a rotating race member 33 mounted within the hub in which is formed a helical race slot 35 configured to receive the trunnion pin of a blade and to rotate about the hub axis relative to the trunnion pin, whereby the helical race slot has a cammed inner profile 41 such that rotation of the race member about the hub axis causes the trunnion pin received in the race to rotate about the blade axis as it slides over the cammed inner profile (claim 1).
The race is formed helically (paragraphs [0016] and [0051], for example) around the race member and presents an ovoid profile to the trunnion pin received therein (claim 2).
The race member is caused to rotate by an electric drive 24 (paragraph [0041], for example) (claim 3).
A method of adjusting the pitch of a blade in a propeller system recited in claim 1 comprises: rotating the rotating race member about the hub axis, the inner cammed profile being such as to rotate the trunnion pin about its own axis as the cam rotates (claim 10).

However, Tajan does not disclose each blade inner end is received in a coupling having the associated trunnion pin (claim 1). Rather, each coupling is received within each blade inner end.

Belmonte et al. shows a propeller system having variable pitch blades 26, each having an inner end 30, with each blade inner end 30 received in a coupling 50 having an associated trunnion pin 56, actuated by a pitch actuation mechanism, as an alternative arrangement for coupling the blades to the blade pitch actuation mechanism. 

Loos shows a propeller system having variable pitch blades 12, each having an inner end 54 or 202, with each blade inner end received in a coupling 62 having an associated trunnion pin 36, actuated by a pitch actuation mechanism (not shown, note paragraph [0037]), as an alternative arrangement for coupling the blades to the blade pitch actuation mechanism.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to form the propeller system of Tajan such that the lowermost portion of each blade inner end is received in a coupling having the associated trunnion pin, in other words to reverse the coupling being received within each blade inner end,  as taught by either Belmonte et al. or Loos, as an alternative arrangement for coupling the blades to the blade pitch actuation mechanism.

Claims 4-5, as far as they are definite and understood, are rejected under 35 U.S.C. 103 as being unpatentable over Tajan 2014/0322016 and either (Belmonte et al. 2016/0333709 or Loos 2021/0062661) applied to claim 3 above, and further in view of either (Girard 5,595,474 or Iskrev 2019/0118941).
The modified propeller system of Tajan shows all of the claimed subject matter including the race member caused to rotate by an electric drive 24, but does not show that the electric drive comprises a stator and a rotor (claim 4), and does not show that the stator of the electric drive is mounted on a non-rotating part of the mechanism (claim 5).

Girard shows a blade pitch actuation system whereby blades 1 are varied in pitch by an electric drive in the form of an electric motor comprising a stator 5 and a rotor 7, with the stator of the electric drive being mounted on a non-rotating part 6 of a blade pitch actuation mechanism (note the annotated figure below), for the purpose of providing a viable manner of varying the blade pitch.

    PNG
    media_image1.png
    573
    812
    media_image1.png
    Greyscale

Iskrev shows a blade pitch actuation system whereby blades 28 are varied in pitch by an electric drive in the form of an electric motor 14 comprising an unnumbered stator and a rotor 18 (note paragraph [0031], for example), with the stator of the electric drive being mounted on a non-rotating part 26 of a blade pitch actuation mechanism 30, for the purpose of providing a viable manner of varying the blade pitch.

It would have been further obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to form the modified propeller system of Tajan such that the electric drive comprises a stator and a rotor, and such that the stator of the electric drive is mounted on a non-rotating part of the mechanism, as taught by either Girard or Iskrev, for the purpose of providing a viable manner of varying the blade pitch.
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wheeler is cited to show variable pitch blades with each blade inner end received in a coupling having an associated trunnion pin

Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher Verdier whose telephone number is (571)272-4824. The examiner can normally be reached Monday-Friday 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowksi can be reached on 571-270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Christopher Verdier/Primary Examiner, Art Unit 3745